UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6780


DMITRY PRONIN,

                    Plaintiff - Appellant,

             v.

CHARLES WRIGHT, “Chuck”; NEAL URCH; L. BLACKWELL,

                    Defendants - Appellees,

             and

ASHLEY MCCANN,

                    Defendant.


Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Henry M. Herlong, Jr., Senior District Judge. (5:16-cv-03635-HM)


Submitted: October 23, 2019                                 Decided: November 15, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dmitry Pronin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dmitry Pronin appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Pronin v. Wright, No. 5:16-cv-03635-HMH (D.S.C.

May 13, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2